         Case 1:16-cv-01534-JEB Document 439 Filed 08/23/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,                  )
                                             )
        Plaintiff,                           )
                                             )
                and                          )
                                             )
 CHEYENNE RIVER SIOUX TRIBE,                 )
                                             )
        Intervenor-Plaintiff                 )
                                             )        Case No. 1:16-cv-1534-JEB
                v.                           )
                                             )
 U.S. ARMY CORPS OF ENGINEERS,               )
                                             )
        Defendant-Cross-Defendant            )
                                             )
                and                          )
                                             )
 DAKOTA ACCESS, LLP,                         )
                                             )
        Intervenor-Defendant                 )
        Cross-Claimant


  MOTION OF NATIONAL CONGRESS OF AMERICAN INDIANS, GREAT PLAINS
  TRIBAL CHAIRMAN’S ASSOCIATION, ASSOCIATION OF AMERICAN INDIAN
   AFFAIRS, AMERICAN CIVIL LIBERTIES UNION, AMERICANS FOR INDIAN
       OPPORTUNITY, INDIAN LAW RESOURCE CENTER, INTER TRIBAL
  ASSOCIATION OF ARIZONA, TRIBAL LAW AND POLICY INSTITUTE, UNITED
    SOUTH AND EASTERN TRIBES SOVEREIGNTY PROTECTION FUND, AND
     FOURTEEN INDIAN TRIBES FOR LEAVE TO FILE AMICI CURIAE BRIEF
        IN SUPPORT OF TRIBAL MOTIONS FOR SUMMARY JUDGMENT

       The National Congress of American Indians (“NCAI”), founded in 1944, is the nation’s

oldest and largest organization comprised of American Indian and Alaska Native tribal

governments and their citizens. NCAI serves as a forum for consensus-based policy development

among its member tribes from every region of the country. Its mission is to inform the public and




                                                 1
         Case 1:16-cv-01534-JEB Document 439 Filed 08/23/19 Page 2 of 6



all branches of the federal government about tribal self-government, treaty rights, and a broad

range of federal policy issues affecting Native nations, tribes, and pueblos.

       The Great Plains Tribal Chairman’s Association (“GPTCA”) is an organization comprised

of the tribal leadership of the 16 treaty tribes located in North Dakota, South Dakota and Nebraska.

Its primary purpose is to defend the member tribes’ inherent rights, to promote the welfare of the

people, and to protect the sovereignty of each tribe.

       The Association on American Indian Affairs (“AAIA”), founded in 1922, is the oldest non-

profit American Indian and Alaska Native advocacy organization and is governed by an all-Native

American board of directors. One of its primary goals is to advocate for the protection of Native

American lands, environmental and cultural resources. Over the course of its 97-year history,

AAIA has been working with Indian tribes to draft appropriate legislation, providing training and

technical assistance to Indian tribes and the general public, and has been actively participating in

the environmental and cultural review processes required by federal and state laws by providing

comments and legal assistance for Indian tribes, as well as assisting Indian tribes to develop

appropriate tribal laws, policy, and guidance on these matters.

       The American Civil Liberties Union (“ACLU”) is a nationwide, nonprofit, nonpartisan

organization with approximately two million members and supporters dedicated to the principles

of liberty and equality embodied in the Constitution and this nation’s civil rights laws. ACLU

National Policy 313 “supports the rights of Native American peoples to (1) A tribal land base and

appurtenant natural resources, . . . and (4) Enforcement of the commitments made to them by the

United States in treaties, compacts, and by other governmental actions.” ACLU therefore has an

organizational interest in the outcome of this case.




                                                 2
         Case 1:16-cv-01534-JEB Document 439 Filed 08/23/19 Page 3 of 6



       Founded in 1970, Americans for Indian Opportunity (“AIO”) advances, from an

indigenous worldview, the cultural, political and economic rights of indigenous peoples in the

United States and around the world. Since its earliest days AIO has worked with federal agencies

to craft Indian policy and has trained federal employees in proper implementation of those policies.

       The Indian Law Resource Center is an American Indian non-profit legal and advocacy

organization (www.indianlaw.org) incorporated in 1978 that provides assistance to Indian and

Alaska Native Nations and other indigenous peoples throughout the Americas who are working to

protect their lands, resources, environment, cultural heritage, and human rights.

       The Inter Tribal Association of Arizona (“ITAA”) is an intertribal organization comprised

of 21 federally recognized Indian tribes with lands located primarily in Arizona, as well as in

California, New Mexico and Nevada. The member tribes of the ITAA have worked together since

1952 to provide a united voice for tribal governments on common issues and concerns. The

representatives of ITAA are the highest elected tribal officials from each Indian tribe, including

tribal chairpersons, presidents and governors.

       Tribal Law and Policy Institute (“TLPI”) is a Native American operated non-profit whose

mission is to enhance and strengthen tribal sovereignty and justice while honoring community

values, protecting rights, and promoting well-being. TLPI works to empower Native communities

to create and control their own institutions for the welfare of all community members now and for

future generations. TLPI is guided by the principle that Indian Nations’ collaboration with state

and federal entities should recognize and validate tribal sovereignty and recognize and respect

local cultural differences.

       United South and Eastern Tribes Sovereignty Protection Fund (“USET SPF”) is a non-

profit organization representing 27 federally recognized tribal nations in 13 states stretching from



                                                 3
         Case 1:16-cv-01534-JEB Document 439 Filed 08/23/19 Page 4 of 6



Texas to Maine. USET SPF works at the regional and national level to educate federal, state, and

local governments about the unique historic and political status of its member tribal nations. USET

SPF is dedicated to enhancing the development of federally recognized tribal nations, to improving

the capabilities of tribal governments, and to assisting USET SPF member tribal nations in dealing

effectively with public policy issues and in serving the broad needs of Indian people.

       The fourteen “Tribal Nations Amici” listed following the cover page hereto include

federally recognized sovereign American Indian or Alaska Native tribal governments with

government-to-government relationships with the United States. The Tribal Nations Amici assert

their sovereignty and engage regularly with federal agencies executing their tribal consultation

obligations.

       Tribal Nations Amici are joined by other, similarly situated national and regional inter-

tribal and advocacy organizations and the ACLU, each of which share an interest in the crucial

role of tribal consultation in federal agency decision making. Amici Curiae hereby seek leave to

file the brief attached hereto. The brief is in support of Motions for Summary Judgment filed by

the Standing Rock Sioux Tribe (ECF 433), Oglala Sioux Tribe (434), Yankton Sioux Tribe (435)

and Cheyenne River Sioux Tribe (436). This Motion is timely filed as it is filed within seven days

of these motions for summary judgment.

       Pursuant to LCvR 7(o)(2), counsel has contacted counsel for the parties concerning this

Motion. Plaintiff and Plaintiff-Intervenor Tribes consent to this Motion. Defendant U.S. Army

Corps of Engineers takes no position on this Motion. Intervenor-Defendant-Cross Claimant

Dakota Access, LLP opposes this Motion.

       Amici Curiae, with their broad experience safeguarding tribal sovereignty interests and

civil rights, can assist the Court in clarifying the broad scope of tribal consultation and the



                                                4
         Case 1:16-cv-01534-JEB Document 439 Filed 08/23/19 Page 5 of 6



consultative process needed to fulfill the United States government’s trust obligations to Indian

tribes. As tribal governments and sovereign entities that interact with United States government

agencies daily, the Tribal Nations Amici, are in a distinct position to assist the Court in detailing

the government-to-government relationship between the United States and Indian tribes, and the

importance of tribal consultation to that relationship.

       Amici Curiae do not replicate the arguments that Plaintiffs raise in their Motions for

Summary Judgment. Granting this Motion will not prejudice any party, and will facilitate this

Court’s disposition of this case by offering the Court additional insight into the federal

government’s tribal consultation responsibilities.

       For the foregoing reasons, the Amici Curiae respectfully request that this Court grant their

motion to file the attached amici curiae brief. Pursuant to LCvR 7(o)(2), a proposed order

accompanies this motion.

Respectfully submitted this 23rd day of August 2019,

                                              s/ Michael R. Sklaire
                                              Michael R. Sklaire, D.D.C. Bar ID 445364
                                              GREENBERG TRAURIG, LLP
                                              1750 Tysons Blvd., Suite 1000
                                              McLean, VA 22102
                                              Telephone: 703-749-1300
                                              Fax: 703-749-1301
                                              sklairem@gtlaw.com

                                              Jennifer H. Weddle (Pro Hac Vice to be submitted)
                                              Troy A. Eid (Pro Hac Vice to be submitted)
                                              Kyle R. Montour
                                              GREENBERG TRAURIG, LLP
                                              1200 17th St., Suite 2400
                                              Denver, CO 80202
                                              Telephone: 303-572-6500
                                              Fax: 303-572-6540
                                              weddlej@gtlaw.com
                                              eidt@gtlaw.com
                                              montourk@gtlaw.com
                                              Counsel for Amici Curiae
                                                  5
        Case 1:16-cv-01534-JEB Document 439 Filed 08/23/19 Page 6 of 6



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of August 2019, a copy of the foregoing MOTION
OF NATIONAL CONGRESS OF AMERICAN INDIANS, GREAT PLAINS TRIBAL
CHAIRMAN’S ASSOCIATION, ASSOCIATION OF AMERICAN INDIAN AFFAIRS,
AMERICAN CIVIL LIBERTIES UNION, AMERICANS FOR INDIAN OPPORTUNITY,
INDIAN LAW RESOURCE CENTER, INTER TRIBAL ASSOCIATION OF ARIZONA,
TRIBAL LAW AND POLICY INSTITUTE, UNITED SOUTH AND EASTERN TRIBES
SOVEREIGNTY PROTECTION FUND, AND FOURTEEN INDIAN TRIBES FOR
LEAVE TO FILE AMICI CURIAE BRIEF IN SUPPORT OF TRIBAL MOTIONS FOR
SUMMARY JUDGMENT was filed with the Clerk of the Court through the CM/ECF system
and on counsel of record who are registered CM/ECF users.

                                                 s/ Michael R. Sklaire
                                                 Michael R. Sklaire




                                             6
     Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 1 of 31



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE,                  )
                                            )
      Plaintiff,                            )
              and                           )
                                            )
CHEYENNE RIVER SIOUX TRIBE,                 )
      Intervenor-Plaintiff                  )
                                            )
              v.                            )
                                            )        Case No. 1:16-cv-1534-JEB
U.S. ARMY CORPS OF ENGINEERS,
                                            )
      Defendant-Cross-Defendant             )
                                            )
              and                           )
DAKOTA ACCESS, LLP,                         )
                                            )
      Intervenor-Defendant                  )
      Cross-Claimant                        )

 BRIEF OF AMICI CURIAE NATIONAL CONGRESS OF AMERICAN INDIANS,
  GREAT PLAINS TRIBAL CHAIRMAN’S ASSOCIATION, ASSOCIATION OF
    AMERICAN INDIAN AFFAIRS, AMERICAN CIVIL LIBERTIES UNION,
AMERICANS FOR INDIAN OPPORTUNITY, INDIAN LAW RESOURCE CENTER,
  INTER TRIBAL ASSOCIATION OF ARIZONA, TRIBAL LAW AND POLICY
    INSTITUTE, UNITED SOUTH AND EASTERN TRIBES SOVEREIGNTY
           PROTECTION FUND, AND FOURTEEN INDIAN TRIBES
      IN SUPPORT OF TRIBAL MOTIONS FOR SUMMARY JUDGMENT

Derrick Beetso                  Michael Sklaire                     Joel West Williams
General Counsel                 Troy A. Eid                         Senior Staff Attorney
NATIONAL CONGRESS OF            Jennifer Weddle                     NATIVE AMERICAN
AMERICAN INDIANS                Kyle Montour                        RIGHTS FUND
Embassy of Tribal Nations       GREENBERG TRAURIG LLP               1514 P Street NW (Rear),
1516 P Street NW                1750 Tysons Blvd.,                  Suite D
Washington, DC 20006            Suite 1000                          Washington, DC 20005
Phone: (202) 466-7767           McLean, VA 22102                    Phone: (202) 785-4166
Fax: (202) 466-7797             Phone: (703) 749-1300               Fax: (202) 822-0068
                                Fax: (703) 749-1301
Counsel for National Congress   Counsel for Amici Curiae*           Counsel for Amici Curiae*
of American Indians
                                *Amici Curiae Listed Individually   *Amici Curiae Listed Individually
                                on Following Pages                  on Following Pages
   Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 2 of 31



                              TRIBAL NATIONS AMICI

1. Big Valley Band of Pomo Indians of the Big Valley Rancheria
2. Confederated Tribes of the Umatilla Indian Reservation
3. Fort Belknap Indian Community
4. Hoonah Indian Association
5. Miccosukee Tribe of Indians of Florida
6. Nez Perce Tribe
7. Pascua Yaqui Tribe
8. Ramapough Lenape Nation
9. Red Cliff Band of Lake Superior Chippewa Indians
10. Rosebud Sioux Tribe
11. San Carlos Apache Tribe
12. Seneca Nation
13. Swinomish Indian Tribal Community
14. Wampanoag Tribe of Gay Head (Aquinnah)




                                            i
          Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 3 of 31



                                                   TABLE OF CONTENTS

TRIBAL NATIONS AMICI ............................................................................................................ i

TABLE OF AUTHORITIES ......................................................................................................... iii

INTERESTS OF AMICI CURIAE ................................................................................................. 1

PRELIMINARY STATEMENT .................................................................................................... 4

ARGUMENT .................................................................................................................................. 7

   I.     The Corps Failed to Engage in ‘Meaningful’ Tribal Consultation
          as Required by Federal Statutory and Common Law. ........................................................ 7

          A.       The Federal Trust Responsibility ............................................................................... 8

          B.       NEPA, Other Federal Laws and Policies and The Trust
                   Doctrine Are All Mutually Reinforcing..................................................................... 9

   II.    Tribal Consultation is Judicially Enforceable. .................................................................. 11

          A.       The Cumulative Weight of Federal Policies Demonstrates
                   the Importance of Tribal Consultation. .................................................................... 11

          B.       The Corps Failed to Fulfill Its Own Tribal Consultation Policies. .......................... 14

          C.       Courts Have Held That Tribal Consultation Must Be Meaningful. ......................... 17

CONCLUSION ............................................................................................................................. 22




                                                                     ii
          Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 4 of 31



                                                TABLE OF AUTHORITIES

                                                                   Cases

California Wilderness Coalition v. United States DOE,
  631 F.3d 1072 (9th Cir. 2011) .................................................................................................. 20

Center for Biological Diversity v. United States BLM,
  2017 U.S. Dist. LEXIS 137089 (D. Nev. 2017) ....................................................................... 20

Pit River Tribe v. United States Forest Serv.,
  469 F.3d 768 (9th Cir. 2006) ...................................................................................................... 8

Cherokee Nation v. Georgia,
  30 U.S. 1 (1831) .......................................................................................................................... 8

Confederated Tribe & Bands of Yakima Indian Nation v. FERC,
  746 F.2d 466 (9th Cir. 1984) .................................................................................................... 20

Confederated Tribes & Bands of the Yakama Nation v. Dep’t of Agric.,
  2010 U.S. Dist. LEXIS 96797 (E.D. Wa. 2010) ....................................................................... 12

Johnson v. M’Intosh,
  21 U.S. 543 (1823) ...................................................................................................................... 8

Lower Brule Sioux Tribe v. Deer,
  911 F. Supp. 395, 401 (D. S.D. 1995) ...................................................................................... 20

Quechan Tribe v. Dep’t of the Interior,
  755 F.Supp.2d 1104 (C.D. Cal. 2010) ................................................................................ 11, 19

Standing Rock Sioux Tribe v. United States Army Corps of Eng’rs,
  255 F.Supp.3d 101 (D.D.C. 2017) .......................................................................................... 4, 7

Te-Moak Tribe of Western Shoshone of Nev. v. United States DOI,
  608 F.3d 592 (9th Cir. 2010) .................................................................................................... 20

United States v. Winans,
  198 U.S. 371 (1905) .................................................................................................................... 9

Worcester v. Georgia,
 31 U.S. 515 (1832) .................................................................................................................. 8, 9

Wyoming v. Dep’t of the Interior,
 136 F.Supp.3d 1317 (D. Wyo. 2015) .................................................................................. 11, 17

Yankton Sioux Tribe v. Kempthorne,
  442 F.Supp.2d 774 (D.S.D. 2006) ...................................................................................... 13, 20



                                                                      iii
          Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 5 of 31



                                                       Other Authorities

Advisory Council on Historical Preservation,
  Consultation with Indian Tribes in the Section 106 Review Process:
  A Handbook (Dec. 2012) ............................................................................................................ 9

Colette Routel & Jeffrey Holth,
  Toward Genuine Tribal Consultation in the 21st Century,
  46 U. Mich. J. L. Reform 417 (2013) ......................................................................................... 8

Corps Tribal Consultation Policy (Oct. 4, 2012) .................................................................... 15, 16

Corps Tribal Nations Program, Tribal Policy Principles .............................................................. 15

DOD Instruction 4710................................................................................................................... 10

Exec. Order No. 13175,
  65 Fed. Reg. 67249 (Nov. 9, 2000)........................................................................................... 12

Executive Order 13604 “Improving Performance of Federal Permitting
  and Review of Infrastructure Projects” (Mar. 22, 2012) .......................................................... 13

Jennifer H. Weddle,
  Navigating Cultural Resources Consultation: Collision Avoidance
  Strategies for Federal Agencies, Energy Project Proponents and Tribes,
  60 Rocky Mtn. Min. L. Inst. 22-1 (2014) ................................................................................. 10

President George W. Bush Presidential Memorandum
  "Government-to-Government Relationship with Tribal Governments
  to the Heads of Executive Departments and Agencies,"
  2 Pub. Papers 2177 (Sept. 23, 2004) ......................................................................................... 12

President Bill Clinton’s Presidential Memorandum
  “Government-to-Government Relations with Native American
  Tribal Governments” (Apr. 29, 1994)....................................................................................... 12

R.L. Van Antwerp, Memorandum For Commanders, Directors, and
  Chiefs of Separate Offices, US Army Corps of Engineers Re: Sovereignty
   and Government-to-Government relations with American Indian and
  Alaska Native Tribal Governments: USACE Tribal Policy Principles,
  U.S. Army Corps of Eng’rs, (May 10, 2010)............................................................................ 14

Tarah Bailey, Note, Consultation with American Indian Tribes: Resolving
  Ambiguity and Inconsistency in Government-to-Government Relations,
  29 Colo. Nat. Res. Energy & Envtl. L. Rev. 195 (2018) .......................................................... 21




                                                                   iv
          Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 6 of 31



Thomas P. Bostick,
  Memorandum For Commanders, Directors, and Chiefs of Separate Offices,
  US Army Corps of Engineers Re: Tribal Consultation Policy,
  U.S. Army Corps of Eng’rs (Nov. 1, 2012) .............................................................................. 14

Timothy Q. Purdon, Katherine S. Barrett Wiik, Dr. Aryn Conrad,
  DAPL: Storm Clouds on the Horizon in Indian Country,
  65 Federal Lawyer (June 2017) ................................................................................................ 21

Troy A. Eid, Beyond Dakota Access Pipeline: Energy Development
  and the Imperative for Meaningful Tribal Consultation,
  95 Univ. of Denv. L. Rev. 593 (2018) ...................................................................................... 21

                                                              Regulations

40 C.F.R. § 1508 ........................................................................................................................... 22

74 Fed. Reg. 57881 ....................................................................................................................... 22




                                                                      v
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 7 of 31



                      CORPORATE DISCLOSURE CERTIFICATION

       Pursuant to Local Civil Rule 7.1 and Federal Rule of Civil Procedure 7.1, I, Michael R.

Sklaire, the undersigned counsel of record for Proposed Amici Curiae, certify that to the best of

my knowledge and belief, Proposed Amici Curiae do not have parent companies, subsidiaries or

affiliates with any outstanding securities in the hands of the public.



                                                      s/ Michael R. Sklaire
                                                      Michael R. Sklaire
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 8 of 31



                               INTERESTS OF AMICI CURIAE

       The National Congress of American Indians (“NCAI”), founded in 1944, is the nation’s

oldest and largest organization comprised of American Indian and Alaska Native tribal
                               1
governments and their citizens. NCAI serves as a forum for consensus-based policy development

among its member tribes from every region of the country. Its mission is to inform the public and

all branches of the federal government about tribal self-government, treaty rights, and a broad

range of federal policy issues affecting Native nations, tribes, and pueblos.

       The Great Plains Tribal Chairman’s Association (“GPTCA”) is an organization comprised

of the tribal leadership of the 16 treaty tribes located in North Dakota, South Dakota and Nebraska.

Its primary purpose is to defend the member tribes’ inherent rights, to promote the welfare of the

people, and to protect the sovereignty of each tribe.

       The Association on American Indian Affairs (“AAIA”), founded in 1922, is the oldest non-

profit American Indian and Alaska Native advocacy organization and is governed by an all-Native

American board of directors. One of its primary goals is to advocate for the protection of Native

American lands, environmental and cultural resources. Over the course of its 97-year history,

AAIA has been working with Indian tribes to draft appropriate legislation, providing training and

technical assistance to Indian tribes and the general public, and has been actively participating in

the environmental and cultural review processes required by federal and state laws by providing

comments and legal assistance for Indian tribes, as well as assisting Indian tribes to develop

appropriate tribal laws, policy, and guidance on these matters.


1
  CORPORATE AND COUNSEL DISCLOSURE STATEMENTS. Pursuant to Federal Rule of
Appellate Procedure 26.1, each of amici curiae makes the following disclosure: amicus curiae has
no parent corporation and issues no stock. No counsel for a party authored this brief in whole or
in part, and no person or entity other than amici, their members, or their counsel made any
monetary contribution toward the preparation or submission of this brief.


                                                 1
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 9 of 31



       The American Civil Liberties Union (“ACLU”) is a nationwide, nonprofit, nonpartisan

organization with approximately two million members and supporters dedicated to the principles

of liberty and equality embodied in the Constitution and this nation’s civil rights laws. ACLU

National Policy 313 “supports the rights of Native American peoples to (1) A tribal land base and

appurtenant natural resources, . . . and (4) Enforcement of the commitments made to them by the

United States in treaties, compacts, and by other governmental actions.” ACLU therefore has an

organizational interest in the outcome of this case.

       Founded in 1970, Americans for Indian Opportunity (“AIO”) advances, from an

indigenous worldview, the cultural, political and economic rights of indigenous peoples in the

United States and around the world. Since its earliest days AIO has worked with federal agencies

to craft Indian policy and has trained federal employees in proper implementation of those policies.

       The Indian Law Resource Center is an American Indian non-profit legal and advocacy

organization (www.indianlaw.org) incorporated in 1978 that provides assistance to Indian and

Alaska Native Nations and other indigenous peoples throughout the Americas who are working to

protect their lands, resources, environment, cultural heritage, and human rights.

       The Inter Tribal Association of Arizona (“ITAA”) is an intertribal organization comprised

of 21 federally recognized Indian tribes with lands located primarily in Arizona, as well as in

California, New Mexico and Nevada. The member tribes of the ITAA have worked together since

1952 to provide a united voice for tribal governments on common issues and concerns. The

representatives of ITAA are the highest elected tribal officials from each Indian tribe, including

tribal chairpersons, presidents and governors.

       Tribal Law and Policy Institute (“TLPI”) is a Native American operated non-profit whose

mission is to enhance and strengthen tribal sovereignty and justice while honoring community




                                                 2
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 10 of 31



values, protecting rights, and promoting well-being. TLPI works to empower Native communities

to create and control their own institutions for the welfare of all community members now and for

future generations. TLPI is guided by the principle that Indian Nations’ collaboration with state

and federal entities should recognize and validate tribal sovereignty and recognize and respect

local cultural differences.

       United South and Eastern Tribes Sovereignty Protection Fund (“USET SPF”) is a non-

profit organization representing 27 federally recognized tribal nations in 13 states stretching from

Texas to Maine. USET SPF works at the regional and national level to educate federal, state, and

local governments about the unique historic and political status of its member tribal nations. USET

SPF is dedicated to enhancing the development of federally recognized tribal nations, to improving

the capabilities of tribal governments, and to assisting USET SPF member tribal nations in dealing

effectively with public policy issues and in serving the broad needs of Indian people.

       The fourteen “Tribal Nations Amici” listed following the cover page hereto include

federally recognized sovereign American Indian or Alaska Native tribal governments with

government-to-government relationships with the United States. The Tribal Nations Amici assert

their sovereignty and engage regularly with federal agencies executing their tribal consultation

obligations.

       These organizations and Tribal Nations Amici are joined by other, similarly situated

national and regional inter-tribal and advocacy organizations, which share an interest in the crucial

role of tribal consultation in federal agency decision making.




                                                 3
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 11 of 31



                                 PRELIMINARY STATEMENT

Sovereignty has to mean something, it has to be more than a name, it has to be that tribes decide

for themselves what is right.

                                — United States Secretary of the Interior Ryan Zinke in his first
                                  address to a national gathering of tribal nations during the
                                  opening plenary session at the 2017 NCAI Mid-Year
                                                             2
                                  Conference, June 14, 2017.

       What sovereignty means—putting meat on the bones of the role Indian tribes play in our

federalism, and specifically the role of Indian tribes in federal permitting of energy

infrastructure—is the central question of this remand.

       In exhaustive opinions over several years, this Court has whittled the universe of

environmental issues in this case down, now directing the U.S. Army Corps of Engineers (the

“Corps”) “to consider the impacts of an oil spill on fishing rights, hunting rights, or environmental

justice, or the degree to which the pipeline’s effects are likely to be highly controversial.” Standing

Rock Sioux Tribe v. United States Army Corps of Eng’rs, 255 F.Supp.3d 101, 112 (D.D.C. 2017)

(“Standing Rock III”). In declining to vacate the underlying permitting decision, this Court

observed that the Corps’ decision is “devoid of any discussion of the methodological and data

flaws identified in the reports” and “wholly ignores” material submitted by Plaintiff Tribes, id. at

129, and provided the Corps with a potential roadmap for the Corps to explain itself, offering

possibilities such as technical findings that the voluminous expert reports contravening the Corps’

analysis were “flawed or unreliable and thus did not actually create any substantial evidence of

controversial effects.” Id.



2
  Reported at http://www.ncai.org/news/articles/2017/06/14/u-s-department-of-the-interior-doi-
secretary-ryan-zinke-gives-his-first-address-to-a-gathering-of-tribal-nations-at-the-ncai-2017-
mid-year-conference.


                                                  4
      Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 12 of 31



       In response to this Court’s direction, on August 31, 2018, the Corps produced a two-page

Memorandum for Record stating the Corps’ conclusions about the issues reviewed on remand.

ECF 362, Exh. 1. That scant Memorandum for Record merely repeats its initial conclusions, which

the Corps purports to validate in its 137-page “Analysis of the Issues Remanded by the U.S.

District Court for the District of Columbia Related to the Dakota Access Pipeline Crossing at Lake

Oahe,” (the “Remand Analysis”) wherein the Corps dresses up its rosy outlook with more words,

but essentially the same conclusory statements.

       The Corps’ anemic effort on remand merely regurgitates prior conclusions. While the

Corps does show its work in the Remand Analysis, it still fails to meet its fundamental obligation:

to consider the Tribes’ views and respond to them in consultation. Far from engaging in Tribal

consultation, the Corps merely scheduled a single, pro forma meeting—not a single thing about

the Corps’ analysis or action changed one iota because of any tribal input on remand. The Corps

again breezed past the numerous flaws identified in the experts’ reports and ignored the extensive

body of materials amassed by the tribes regarding the potential impacts of an oil spill on fishing

rights, hunting rights, or environmental justice. Additionally, the Corps refused the Tribes’

repeated requests to review the Corps’ technical materials. See, e.g., RAR 13276; RAR 11998;

RAR 11258; RAR 11227; RAR 561; RAR 6402; RAR 3449-52; RAR 3115; RAR 12271; RAR

12272; RAR 11555-56; RAR 5800; RAR 11260; RAR 6436; RAR 3287; RAR 8403. A two-way

dialogue (consultation) is impossible when one of the two parties to the consultation has never

seen the materials.

       Instead of addressing the degree to which the project’s effects are likely to be highly

controversial, the Corps simply clings to what it did—and did not do—before, notwithstanding

this Court’s explicit instructions to the contrary. The Corps’ unsupported repetition of its prior




                                                  5
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 13 of 31



conclusions, particularly the Corps’ hollow announcement that the obviously highly controversial

project is not “highly controversial” (Remand Analysis, at 99), despite years and thousands of

pages of litigation filings and thousands of people camping in place for months to try to stop the

project—evokes images of Obi-Wan Kenobi waving his hand and pronouncing to weak-minded

stormtroopers “these aren’t the droids you’re looking for,” as if merely stating it makes it so. In

Star Wars, such declaratory subterfuge worked, but it should not here.

       This Court should grant the Motions for Summary Judgment filed by the Standing Rock

Sioux, Oglala Sioux, Yankton Sioux, and Cheyenne River Sioux Tribes because both statutory law

and federal common law require it. Additionally, the Court should critically evaluate the Corps’

assertion that it complied with the National Environmental Policy Act (“NEPA”) against the

backdrop of the panoply of federal laws and policies that guide and inform the government-to-

government relationship between the United States government and Indian tribes. The Corps’

remand falls short because tribal consultation is one of the cornerstones of federal environmental

permitting. It cannot be that tribal rights to petition the federal government are limited—as the

Corps’ dismissive approach to the Tribes’ information and analysis suggests—to little more than

a veritable right to shake one’s angry fist at the sky.

       The Tribes provided in-depth scientific data and reasoned arguments about the impacts of

the Corps’ permit for pipeline location beneath Lake Oahe and the resultant negative impacts to

fishing, hunting and environmental justice and likewise detailed the highly controversial nature of

the permit’s effects. See generally RAR 7499; RAR 3173; RAR 7500-06; RAR 7497; RAR 7503;

RAR 6578; RAR 5820; RAR 3299; RAR 4112; RAR 3332; RAR 3319; RAR 7465; RAR 7500;

RAR 7506-09; RAR 335; RAR 377; RAR 339; RAR 1464; RAR 7449-51; RAR 7771; RAR 7756;

RAR 7774; RAR 3803; RAR 3815. In response, the Corps effectively whistled past and changed




                                                   6
      Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 14 of 31



nothing about its analysis. Nor did the Corps address any of the new material submitted by the

Tribes on remand. See, e.g., RAR 813; RAR 001; RAR 141; Remand Analysis, at 108 (failing to

engage tribal criticisms of the Corps’ worst case discharge analysis).

       Tribal sovereignty, as former Secretary Zinke said, has to mean something. If the Corps’

remand survives as-is—notwithstanding this Court’s order—the bedrock requirement of

meaningful government-to-government consultation between Indian tribes and the United States

would be placed severely at risk.

                                          ARGUMENT

I.     THE CORPS FAILED TO ENGAGE IN ‘MEANINGFUL’ TRIBAL
       CONSULTATION AS REQUIRED BY FEDERAL STATUTORY AND COMMON
       LAW.

       In its decision to remand, this Court instructed the Corps to show its work with respect to

two items: (a) the fishing/hunting/environmental justice impacts; and (b) the extent to which the

project’s effects are highly controversial. Standing Rock III, 255 F.Supp.3d at 129. As this Court

recognized, “the CEQ regulations require” that the Corps demonstrate its consideration of these

issues. Id.; 40 C.F.R. § 1508.27(b)(4). And, the agency’s consideration of those issues necessarily

entails tribal consultation. In other words, the Corps need not merely show its work, it must also

show that its work was informed by tribal input. The record on remand shows that the Corps’

approach changed not one iota. That is not consultation and evades the controlling federal legal

framework.

       NEPA, numerous other federal laws and policies—including the National Historic

Preservation Act and various Presidential executive orders and directives discussed herein—and

longstanding U.S. Supreme Court precedent require the Corps and other federal agencies to engage

in meaningful consultation with Indian tribal governments on matters affecting them. The Corps’

own policies impose these obligations as well. At a minimum, the Corps should have explained


                                                 7
      Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 15 of 31



how it considered and its reasons for rejecting the extensive information and analysis submitted

by the Tribes. Indeed, the Corps’ effort on remand was so conclusory that it did not even comment

on, let alone rebut, a significant amount of the additional information provided by the Tribes in

response to the Court’s order. In other words, the Corps did not even do the bare minimum to

comply with its most basic obligations to consult with the Tribes on a government-to-government

basis. Such compliance with federal tribal consultation provisions is necessary for the federal

government to meet its minimum fiduciary obligations to Indian tribes. Cf. Pit River Tribe v.

United States Forest Serv., 469 F.3d 768, 788 (9th Cir. 2006).

       A.      The Federal Trust Responsibility

       NEPA tribal consultation requirements flow from the federal trust responsibility that the

United States government has assumed in its relations with Indian tribes—a bedrock of federal

common law whose jurisprudential roots trace back to the early 19th Century, and which have been

enshrined in numerous U.S. Supreme Court decisions.

       The federal trust responsibility, also known as the trust doctrine, was first articulated in

three opinions written by Chief Justice Marshall: Johnson v. M’Intosh, 21 U.S. 543 (1823);

Cherokee Nation v. Georgia, 30 U.S. 1 (1831); and Worcester v. Georgia, 31 U.S. 515 (1832)

(referred to collectively as the “Marshall Trilogy”). The doctrine imposes at least three broadly

defined duties on the federal government: (1) to provide federal services to members of Indian

tribes, such as health care and education; (2) to protect tribal resources, including cultural and

natural resources; and (3) to protect tribal sovereignty and self-governance. Colette Routel &

Jeffrey Holth, Toward Genuine Tribal Consultation in the 21st Century, 46 U. Mich. J. L. Reform

417, 430-35 (2013).

       With respect to the latter category—tribal sovereignty—Article I of the U.S. Constitution

recognizes Indian tribes as one of four types of sovereign authority, along with the federal


                                                8
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 16 of 31



government, the states, and foreign countries. The Marshall Trilogy recognizes that although tribal

nations ceded lands to the United States, they also retained inherent powers of self-governance

that endure unless and until they are divested by Congress. See Worcester, 31 U.S. at 559-60. A

central aspect of the federal-tribal relationship is that Indian tribes were promised the protection

of the United States, while at the same time retaining their rights to self-government. Worcester,

31 U.S. at 520 (“The very fact of repeated treaties with [tribes] recognizes it, and the settled

doctrine of the law of nations is that a weaker power does not surrender its independence—its right

to self-government—by associating with a stronger and taking protection. A weak state, in order

to provide for its safety, may place itself under the protection of one more powerful without

stripping itself of the right of government and ceasing to be a state”) (Marshall, C.J.). Subsequent

Supreme Court decisions have reinforced that the foundation of the federal government’s trust

responsibility rests on Indian tribes’ retained sovereign powers. See e.g., United States v. Winans,

198 U.S. 371, 381 (1905) (“treaty was not a grant of rights to the Indians, but a grant of rights from

them – a reservation of those [rights] not granted”). Tribal consultation is a primary mechanism

for ensuring that the federal government satisfies its federal trust responsibilities.

       B.      NEPA, Other Federal Laws and Policies and The Trust Doctrine Are All
               Mutually Reinforcing

       NEPA, the National Historic Preservation Act, and other federal laws, as well as their

applicable accompanying regulations, expressly acknowledge that a federal agency’s duty to

consult directly with Indian tribes flows from the federal government’s overarching trust

responsibility. In short, federal law sets Indian tribes—as governments—apart for heightened

engagement with federal permitting agencies.           See, e.g. Advisory Council on Historical

Preservation (“ACHP”), Consultation with Indian Tribes in the Section 106 Review Process: A

Handbook, at 2 (Dec. 2012); Jennifer H. Weddle, Navigating Cultural Resources Consultation:



                                                   9
      Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 17 of 31



Collision Avoidance Strategies for Federal Agencies, Energy Project Proponents and Tribes, 60

Rocky Mtn. Min. L. Inst. 22-1 (2014).

       The Corps’ treatment of the Tribes throughout the project approval process demonstrates

that the Corps did not seek the full participation of the Tribes and did not consult with them in a

timely and meaningful manner. It did the opposite; the Corps habitually disregarded the Tribes’

repeated requests to engage in a dialogue and provide the Tribes a full opportunity to participate

in meaningful consultation. See RAR 13278; see also RAR 13325; RAR 11227. In the remand

process, the Corps’ deliberate indifference was particularly acute. It was not until months into the

remand process that the Corps communicated with the Tribes. Then, it took the Corps months to

reply to the Tribes’ communications. See RAR 11998; see also RAR 11227.

       To add insult to injury, the Corps’ responses were generally written, one-way requests for

the Tribes to verify documents, review limited data requests, or provide narrow information. See

RAR 13325; see also RAR 11998. Such requests consistently failed to reply to the tribal concerns.

See id. The Corps also refused to share any technical information or reports with the Tribes,

including revised spill models, risk analyses, WCD calculations, and valve specifications. RAR

8403. This is a marked departure from the Department of Defense’s (“DOD”) consultation policy,

which defines consultation as “information and opinion respectfully exchanged in both directions.”

DOD Instruction 4710.02, § G.2.

       Corps staff eventually met with the Standing Rock Sioux Tribe in March 2018. See RAR

5820. Later, the Standing Rock Sioux Tribe’s first meeting with Col. Hudson occurred on May

22, 2018. See RAR 3287. The other Plaintiff Tribes each had a single meeting with the Corps on

remand (Cheyenne River-May 29, 2018; Yankton-May 31, 2018; Oglala, June 1, 2018). See

Remand Analysis, at 100; see also RAR 103; RAR 3205; RAR 3172; RAR 3123. During these




                                                10
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 18 of 31



 meetings, the Tribes detailed the shortcomings in the remand process, the Corps’ risk and

 consequence analysis, and the extent to which the Corps shared technical information. See RAR

 5820; see also RAR 4120. However, the Corps refused to consider the Tribes’ identified issues,

 including serious health and safety concerns related to Bakken crude. See RAR 3288; see also

 RAR 3289. In fact, the Corps’ remand analysis says that the Corps identified “no new information”

 to justify a new environmental assessment—despite hundreds of pages of technical and cultural

 information that the Tribes submitted. See RAR 10203; see also RAR 001. Generally, the Corps

 skimmed over the information already in the record prior to remand.

        The Corps’ delay in involving the Tribes during the project process placed the Tribes at a

 consultative disadvantage and undermined the Tribes’ abilities to effectively share their concerns.

 The Corps’ persistent refusal to engage in a two-way, government-to-government dialogue with

 the Tribes resulted in the Corps’ failure to demonstrate that it has met its obligations on remand as

 directed by the Court’s order. Standing Rock III, 255 F.Supp.3d at 129.


II.     TRIBAL CONSULTATION IS JUDICIALLY ENFORCEABLE.

        A.      The Cumulative Weight of Federal Policies Demonstrates the Importance of
                Tribal Consultation.

        Presidential executive orders, directives and policies mandate that the Corps and all other

 federal entities engage in meaningful, government-to-government consultation with tribes on an

 ongoing basis in order to fulfill the federal trust responsibility. See e.g., Wyoming v. Dep’t of the

 Interior, 136 F.Supp.3d 1317 (D. Wyo. 2015) (invalidating Bureau of Land Management (“BLM”)

 rules on hydraulic fracturing on BLM and tribal lands) (reversed on other grounds); Quechan Tribe

 v. Dep’t of the Interior, 755 F.Supp.2d 1104 (C.D. Cal. 2010) (invalidating solar project permit);

 and Confederated Tribes & Bands of the Yakama Nation v. Dep’t of Agric., 2010 U.S. Dist. LEXIS




                                                  11
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 19 of 31



96797, *14 (E.D. Wa. 2010) (granting preliminary injunction on landfill project adjacent to tribal

lands over deficient tribal consultation).

       President Bill Clinton’s Presidential Memorandum of April 29, 1994, “Government-to-

Government Relations with Native American Tribal Governments,” directed the heads of

Executive departments and agencies (1) to operate within a government-to-government

relationship with tribal governments; (2) to consult openly and candidly with tribal governments

prior to taking actions that affect them; (3) to assess the impact of Federal Government plans,

projects, programs, and activities on tribal trust resources and consider tribal governments rights

and concerns during their development; and (4) to take appropriate steps to remove procedural

impediments to working with tribal governments on activities that affect the trust property and/or

governmental rights of the tribes.

       President Clinton subsequently expanded on this call for tribal consultation and

coordination in Executive Order No. 13175. Executive Order No. 13175 was not limited to cultural

resource issues, and it directed agencies to implement an accountable process to ensure

“meaningful and timely input by tribal officials in the development of regulatory policies that have

tribal implications.” Exec. Order No. 13175, 65 Fed. Reg. 67249 (Nov. 9, 2000). Later, President

George W. Bush directed federal agencies to adhere to the principles of tribal sovereignty and self-

determination and “work with tribal governments in a manner that cultivates mutual respect and

fosters greater understanding to reinforce these principles.” Memorandum from President George

W. Bush on Government-to-Government Relationship with Tribal Governments to the Heads of

Executive Departments and Agencies, 2 Pub. Papers 2177 (Sept. 23, 2004). Then, on November




                                                12
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 20 of 31



5, 2009, President Obama issued a memorandum endorsing Executive Order No. 13175 and
                                                      3
reiterating President Clinton’s directions to agencies.

       Federal agencies have also reaffirmed the importance of tribal consultation. In January

2017, the Departments of the Interior, Army, and Justice released a report based on comments

from 59 tribes and 8 organizations representing tribal interests. See U.S. Dept. of Interior et al.,

Final Report, Improving Tribal Consultation and Tribal Involvement in Federal Infrastructure
                4
Decisions, at 2.    Comments were unique to each tribe’s respective experiences, but the report

revealed a common theme—a need for improved tribal consultation. See id. Based on this input,

the final report encouraged agencies to undertake a detailed analysis of their own consultation

policies and practices. The report also provided specific recommendations to help agencies

comply with their federal trust responsibility to tribes. See id. at 2-3. Recommendations included

improving the timing and scope of consultation, building stronger federal-tribal relationships,

increasing training opportunities for federal agency staff, integrating tribal input in federal

decision-making, improving tribal access to resources, and committing to building tribal capacity.

See id. at 19-23.

       As another example, “consultation” has been defined as a process of government-to-

government dialogue between the federal agency and Indian tribes regarding proposed federal

actions in a manner intended to secure meaningful and timely tribal input. See Yankton Sioux Tribe

v. Kempthorne, 442 F.Supp.2d 774, 783-784 (D.S.D. 2006) (quoting Bureau of Indian Affairs

Government-to-Government Consultation Policy). Consultation includes processes to guarantee


3
   Executive Order 13604 “Improving Performance of Federal Permitting and Review of
Infrastructure Projects” (Mar. 22, 2012) mandated its implementation consistent with Executive
Order 13175 and President Obama’s Memorandum of November 5, 2009, thus elevating the
Presidential Memorandum to Executive Order status.
4
  Available at https://www.bia.gov/sites/bia.gov/files/assets/as- ia/pdf/idc2-060030.pdf.


                                                 13
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 21 of 31



that tribes are: (1) timely notified of the formulated or proposed federal action; (2) informed of the

potential impact on tribes of the formulated or proposed federal action; (3) informed of those

federal officials who may make the final decisions with respect to the federal action; (4) given the

opportunity to provide input and recommendations on such proposed action to be fully considered

by those officials responsible for the final decision; and (5) advised of the rejection of tribal

recommendations on such action from those federal officials making such decisions and the basis

for such rejections. Id. Consultation does not mean merely the right of tribal officials, as members

of the general public, to be consulted, or to provide comments. Id.

       B.      The Corps Failed to Fulfill Its Own Tribal Consultation Policies.

       The Corps “recognizes the sovereign status of Tribal governments and [its] obligation for

pre-decisional government-to-government consultation” in order to “ensure effective and mutually

beneficially relationships with tribal partners.”        Thomas P. Bostick, Memorandum For

Commanders, Directors, and Chiefs of Separate Offices, US Army Corps of Engineers Re: Tribal
                                                                        5
Consultation Policy, U.S. Army Corps of Eng’rs (Nov. 1, 2012).                  According to the Corps,

“[f]ulfilling the Tribal trust responsibility is required by law” and doing so “is good for the Nation,

the Tribes and the Corps.” R.L. Van Antwerp, Memorandum For Commanders, Directors, and

Chiefs of Separate Offices, US Army Corps of Engineers Re: Sovereignty and Government-to-

Government relations with American Indian and Alaska Native Tribal Governments: USACE
                                                                            6
Tribal Policy Principles, U.S. Army Corps of Eng’rs, (May 10, 2010).




5
  Available at https://www.spk.usace.army.mil
/Portals/12/documents/tribal_program/USACE%20Native%20American%20Policy%20brochure
%202013.pdf.
6
  Available at https://www.spk.usace.army.mil/Portals/12/documents
/tribal_program/USACE%20Native%20American%20Policy%20brochure%202013.pdf.


                                                  14
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 22 of 31



        The Corps’ Tribal Consultation Policy highlights that the “federal government has a unique

legal and political relationship with Tribal governments that recognizes self-government and self-

determination” and that “[the Corps] will ensure that it addresses Tribal concerns regarding tribal

resources, tribal rights (including treaty rights) and Indian lands.” Corps Tribal Consultation
                               7
Policy (Oct. 4, 2012), at 2-3. Similarly, Corps policy recognizes that “[t]here are responsibilities

to Tribes resulting from the Federal Trust Doctrine, as well as from Treaties, statutes, regulations,

Executive Orders and agreements between the United States government and tribal governments.”

Id. at 2. One way in which the Corps “support[s] Tribal self-determination, self-reliance and

capacity building” is “by…[u]tilizing Tribal knowledge for planning purposes and to inform

operational activities.” See id. at 4.

        One of the goals of the Tribal Consultation Policy is an “[o]pen, timely, meaningful,

collaborative and effective deliberative communication process that emphasizes trust, respect and

shared responsibility.” Id. In recognition of the special considerations due to tribal interests, the

Corps’ Tribal Nations Program states that it has adopted certain Tribal Policy Principles, including

that: “[the Corps] will involve Tribes collaboratively, before and throughout decision making, to

ensure the timely exchange of information, the consideration of disparate viewpoints, and the

utilization of fair and impartial dispute resolution processes.” Corps Tribal Nations Program,
                          8
Tribal Policy Principles.     Consistent with this principle, the Corps’ Tribal Consultation Policy

stresses that “[t]o the extent practicable and permitted by law, consultation works toward mutual

consensus and begins at the earliest planning stages, before decisions are made and actions are


7
  Available at
https://www.spk.usace.army.mil/Portals/12/documents/tribal_program/USACE%20Native%20A
merican%20Policy%20brochure%202013.pdf.
8
  Available at https://www.usace.army.mil/Missions/Civil-Works/Tribal-Nations/.


                                                 15
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 23 of 31



taken; an active and respectful dialogue concerning actions taken by the [Corps] that may

significantly affect tribal resources, tribal rights (including treaty rights) or Indian lands.” Id.

        Accordingly, “[c]onsultation [is] an integral, invaluable process of [Corps] planning and

implementation.” Id. at 3. The agency’s policy provides that “[w]hen appropriate, potentially

affected Tribes…will be contacted by letter, telephone or e-mail sufficiently early to allow a timely

review of the proposed action.” Id. Also, the Corps’ policy requires a district level Corps

representative to effectively interact with an affected tribe and review any activity that has the

potential to significantly affect tribal resources, including permit applications. See id. The Corps

will take into consideration comments of “Tribes with an interest in a particular activity.” See id.

at 4. The Corps Tribal Consultation Policy also recognizes the need to develop consultation

procedures for individual projects or programs “at the local level to meet the needs of particular

Tribe(s).” See id. “Requests for consultation by a Tribe to [the Corps] will be honored.” Id.

        In its Tribal Consultation Policy, the Corps “recognizes the importance of strict compliance

with…statutes concerning cultural and natural resources” and that such “statutes may not comprise

the full range of consultation, nor of cultural property and resource protection.” Id. So, the Corps

is required to “maintain open lines of communication through consultation with Tribes during the

decision-making process for those matters that have the potential to significantly affect protected

tribal resources, tribal rights (including treaty rights) and Indian lands.” Id. at 5. “Pre-decisional

consultation” is an important aspect of the Corps’ “planning, management, budgetary, operational,

and legislative initiatives.” Id. at 5-6. The Corps likewise runs afoul of DOD consultation policy,

which binds the Corps. DOD Instruction 4710.02, § 1.1. That policy defines consultation as

“rarely a singular event but rather part of a process to inform a pending decision or course of action,

it is information and opinion respectfully exchanged in both directions.” Id. at § G.2.




                                                  16
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 24 of 31



        The DOD’s and the Corps’ policies, memoranda, and principles recognize that meaningful,

timely, two-way consultation is an integral and required aspect of fulfilling the Corps’ tribal trust

responsibility. Yet, inexplicably, on remand, the Corps affords no weight to any of the Tribes’

input and addresses none of the Tribes’ new information on remand, all of which relates to the

Tribes’ efforts to protect their treaty rights and lands. See, e.g., RAR 001; RAR 141; RAR 94;

RAR 67; RAR 254; Remand Analysis, at 83 (rejecting significance of tribal economic, cultural,

and spiritual concerns from effect of a spill due to the unpredictability of prevailing winds and

seasonal conditions); Remand Analysis, at 87 (dismissing environmental justice concerns because

of the “low probability of a spill, and the limited extent of the expected effects”); Remand Analysis,

at 18, 108 (utilizing original WCD without addressing criticisms received during remand process);

Remand Analysis, at 107 (tossing out 311 comments because, according to the Corps, such

comments concurred with the Corps’ conclusions); Remand Analysis, at 123-24 (failing to address

tribal issues with detections times and continuing to rely upon original detection times); Remand

Analysis, at 117 (continuing to speculate valve shutdown time of three minutes as a “conservative

estimate” despite contrary tribal concerns and information). The Corps-Tribal interaction on

remand was plainly not a two-way street. Here, the federal government shrugged off its self-

imposed tribal consultation requirements, a circumstance especially egregious in light of the

specific treaty rights the Tribes seek to enforce and protect in this case.

        C.     Courts Have Held That Tribal Consultation Must Be Meaningful.

        Tribes’ rights to consultation with federal departments and agencies are not merely

superficial.   In Wyoming v. Dep’t of the Interior for instance, the court issued a nationwide

injunction preventing the BLM from implementing its proposed rules regulating hydraulic

fracturing on BLM and tribal lands after determining that federal officials had failed to engage in

meaningful consultation with affected tribes. Wyoming v. Dep’t of the Interior, 136 F.Supp.3d


                                                  17
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 25 of 31



1317, 1344-46 (D. Wyo. 2015). In its reasoning that the BLM had failed to participate in adequate

tribal consultation, the Wyoming court cited to the Department of Interior’s Policy on Consultation

with Indian Tribes that: “Consultation is a process that aims to create effective collaboration with

Indian tribes and to inform Federal decision-makers. Consultation is built upon government-to-

government exchange of information and promotes enhanced communication that emphasizes

trust, respect, and shared responsibility…” Id. at 1344. The court repeatedly noted the lack of

meaningful tribal consultation: “The consultation process should include the incorporation of tribal

views in the decision-making process, respect for tribal sovereignty, and meaningful dialogue

where the viewpoints of tribes and the DOI are shared, discussed, and analyzed.” Id. at 1345. The

court reasoned that the “DOI’s policies and procedures reflect the unique relationship between

Indian tribes and the federal government and recognize Indian tribes’ right to self-governance and

tribal sovereignty.” Id. at 1345. Accordingly, Judge Skavdahl held that the BLM’s efforts to hold

four regional tribal consultation meetings, distributing copies of a draft rule to affected tribes for

comment, and offering to meet individually with tribes following the regional meetings did not

satisfy the BLM’s tribal consultation requirements because such conduct “reflect[ed] little more

than that offered to the public in general.” Id. at 1345-46. The Corps’ tribal consultation policies

mirror those of the Department of the Interior in the Wyoming case, but the Corps’ purported

consultation efforts here pale in comparison to those that the Wyoming court found inadequate.

       Per Wyoming, “meaningful” consultation is not achieved by inviting tribal leaders to talk

with the Corps about thousands of pages of scientific reports or failing to make any changes in

response to tribal feedback about the project. Listening sessions are not meaningful consultation.

Meaningful consultation starts at the beginning of an agency effort, not on a remand. It means

getting tribal views before putting pen to paper. It means making changes to the proposed permit




                                                 18
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 26 of 31



in response to tribal feedback. It does not mean meeting with a tribe for a few hours. Because the

Corps has summarily dismissed tribal feedback about the project, the Corps’ actions should be

deemed just as arbitrary and capricious as those of the BLM in Wyoming.

       Similarly, in Quechan Tribe, the court issued a preliminary injunction enjoining a BLM

solar energy project where the BLM had not adequately consulted with the affected tribe: “the

consultation requirement is not an empty formality; rather, it ‘must recognize the government-to-

government relationship between the Federal Government and Indian tribes’ and is to be

‘conducted in a manner sensitive to the concerns and needs of the Indian tribe.’” Quechan Tribe,

755 F.Supp.2d at 1108-09 (citing 36 C.F.R. § 800.2(c)(2)(ii)(C)). The court reasoned that,

although BLM had sent numerous letters and communications to the Quechan Tribe, that the sheer

volume of documents was not meaningful because the BLM’s communications were “replete with

recitals of law (including Section 106), professions of good intent, and solicitations to consult with

the Tribe” and “documentation that might support a finding that true government-to-government

consultation occurred [was] painfully thin.” Quechan Tribe, 755 F.Supp.2d at 1118. Mere pro

forma recitals did not, by themselves, show BLM complied with the law. Id. Furthermore, the

court pointed out that BLM first met with the Tribe “well after the project was approved.” Id.

The court added that “government agencies are not free to glide over requirements imposed by

Congressionally-approved statutes and duly adopted regulations.” Id. at 1119. Notably, Quechan

Tribe reasoned that even though the BLM “did a lot of consulting in general” that “didn’t show

that its consultation with the [T]ribe was adequate under the regulations.” Id. at 1112.




                                                 19
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 27 of 31



                                                                                9
       Myriad cases have addressed the scope of meaningful consultation. What flows from

these cases is that tribal consultation is not exacting; it does not have a single mold or method that

applies across all government agencies under all circumstances. Tribal consultation may vary

depending on the circumstances of the federal action and implication of tribal interests. The

approaches to consultation with federal agencies likewise vary from tribe to tribe.

       Yet some basic parameters for tribal consultation are discernible from the cases,

regulations, and administrative guidance.        Consultation must represent a government-to-

government robust dialogue that allows for a substantive exchange of information. Such exchange

should actively involve tribes in the decision-making process early and often and in a thorough

manner such that the agency and tribes significantly engage on the issues. As a government-to-

government exchange, tribal sovereignty must be respected by federal agencies demonstrating

active listening as opposed to mere passive receipt of tribal views. Consultation should gather and

incorporate tribal views and opinions to avoid any adverse effects on tribal interests and concerns.

Tribal consultation is a cooperative discourse that continues as the parties share their viewpoints.

The result of a tribal consultation’s effective collaboration and exchange of ideas should be that

the agency and the tribes have listened to, discussed, and addressed each other’s expressed

concerns. An agency’s tribal consultation efforts need to provide more back and forth than what

is generally offered to the public—an agency needs to generally commit to extra, meaningful

efforts to engage tribes. Sheer volume of consultation is insufficient; consultation must create a



9
 See, e.g., Lower Brule Sioux Tribe v. Deer, 911 F. Supp. 395, 401 (D. S.D. 1995); Confederated
Tribe & Bands of Yakima Indian Nation v. FERC, 746 F.2d 466, 475 (9th Cir. 1984); California
Wilderness Coalition v. United States DOE, 631 F.3d 1072, 1088 (9th Cir. 2011); Yankton Sioux
Tribe v. Kempthorne, 442 F. Supp. 2d 774, 784 (D. S.D. 2006); Te-Moak Tribe of Western
Shoshone of Nev. v. United States DOI, 608 F.3d 592, 597-598 (9th Cir. 2010); Center for
Biological Diversity v. United States BLM, 2017 U.S. Dist. LEXIS 137089 (D. Nev. 2017).


                                                 20
      Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 28 of 31



platform that permits good-faith, constructive dialogue that seeks agreement on the issues. Tribal

consultation cannot be cursory and inadequate, and cannot consist mostly of informational

meetings or general correspondence. Consultation needs to be more than a procedural speed bump;

it must be an opportunity to reflect on the effect that federal projects and policies have on tribal

concerns and sovereignty.

       As a critical component of tribal sovereignty, tribal consultation is intended to protect tribal

needs, interests, rights, and resources. Through meaningful tribal consultation, the government

should maintain open and constant communications with tribes. These communications should

center around a respectful relationship using a dialogue that prioritizes identifying and considering

tribal interests. Ultimately, this dialogue should develop tailored solutions to address specific and
                                      10
unique needs of tribal communities.

       In sum relevant authorities cited herein demonstrate that, to satisfy their consultation

obligations, federal agencies must deal in good faith with all the facts in front of them and with

the legitimate objections of Indian tribes by engaging in early, frequent and two-way dialogue. In

this case, nowhere is the consultation failure more evident than in the Corps’ cramped


10
  See Troy A. Eid, Beyond Dakota Access Pipeline: Energy Development and the Imperative for
Meaningful Tribal Consultation, 95 Univ. of Denv. L. Rev. 593, 604 (2018); see also Tarah Bailey,
Note, Consultation with American Indian Tribes: Resolving Ambiguity and Inconsistency in
Government-to-Government Relations, 29 Colo. Nat. Res. Energy & Envtl. L. Rev. 195, 205
(2018); Timothy Q. Purdon, Katherine S. Barrett Wiik, Dr. Aryn Conrad, DAPL: Storm Clouds on
the Horizon in Indian Country, 65 Federal Lawyer (June 2017); Gabriel Galanda, The Federal
Indian Consultation Right: A Frontline Defense Against Tribal Sovereignty Incursion, American
Bar Association Government Affairs Practice Committee Newsletter (Winter 2010-2011), at 3,
available                                                                                      at
http://apps.americanbar.org/buslaw/committees/CL121000pub/newsletter/201101/galanda.pdf;
Karen Atkinson, Esq., Why Do We Consult Tribes? A Legal and Policy Perspective, Office of
Collaborative        Action       and        Dispute        Resolution,        available       at
https://www.doi.gov/pmb/cadr/programs/native/gtgworkshop/Implementing-the-Government-to-
Government-Relationship.


                                                 21
       Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 29 of 31



interpretation of “highly controversial” found at page 99 of its Remand Analysis. The Corps

appears to understand “highly controversial” to mean solely flawed with respect data or methods.

Id. (citing Nat’l Parks Conservation Assoc. v. U.S., 177 F.Supp.3d 1, 22 (D. D.C. 2016). That

narrow view ignores the plain meaning of the words “highly controversial” found at 40 C.F.R. §

1508.27(b)(4). The Corps’ overly formalistic approach to what “highly controversial” means is

exactly the sort of thing that tribal consultation exists in federal law to avoid.

       Importantly, consultation acts as a safeguard against the federal government repeating the

historic failure to include voices of tribal officials in formulating projects and policies that affect

tribal communities. See Memorandum of November 5, 2009—Tribal Consultation, 74 Fed. Reg.

57881 (Nov. 9, 2009). This failure to hear tribal voices and uphold the federal trust responsibility

has had devastating effects on tribal communities and cultures.             Many if not most tribal

governments lack either a credible tax base or equivalent revenue sources for financing basic

public services. Yet tribes nevertheless routinely must expend their own scarce resources to

evaluate the impacts of commercial ventures not of their own making that may provide few if any

direct benefits to them, and which have the potential to devastate them. The principles of tribal

sovereignty and self-determination, and the tribal consultation requirements that spring from these

principles, exist to combat such a hostile environment. It is paramount, and to a certain extent, a

matter of survival, that the voices of Indian tribes be heard in the manner that federal law and

principles of tribal sovereignty require.

                                            CONCLUSION

       The Corps’ remand effort is an echo-chamber of its deficient engagement with the Tribes

all along. In the absence of two-way consultation, the Corps has failed to meet its federal legal

obligations. Accordingly, the Tribes’ Motions for Summary Judgment should be granted. The

Court should hold the Corps accountable for its failures.


                                                  22
      Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 30 of 31




Respectfully submitted this 23rd day of August 2019,

                                           s/ Michael R. Sklaire
                                           Michael R. Sklaire, D.D.C. Bar ID 445364
                                           GREENBERG TRAURIG, LLP
                                           1750 Tysons Blvd., Suite 1000
                                           McLean, VA 22102
                                           Telephone: 703-749-1300
                                           Fax: 703-749-1301
                                           sklairem@gtlaw.com

                                           Jennifer H. Weddle (Pro Hac Vice to be submitted)
                                           Troy A. Eid (Pro Hac Vice to be submitted)
                                           Kyle R. Montour
                                           GREENBERG TRAURIG, LLP
                                           1200 17th St., Suite 2400
                                           Denver, CO 80202
                                           Telephone: 303-572-6500
                                           Fax: 303-572-6540
                                           weddlej@gtlaw.com
                                           eidt@gtlaw.com
                                           montourk@gtlaw.com

                                           Counsel for Amici Curiae




                                              23
      Case 1:16-cv-01534-JEB Document 439-1 Filed 08/23/19 Page 31 of 31



                               CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of August 2019, a copy of the foregoing BRIEF OF
AMICI CURIAE NATIONAL CONGRESS OF AMERICAN INDIANS, GREAT PLAINS
TRIBAL CHAIRMAN’S ASSOCIATION, ASSOCIATION OF AMERICAN INDIAN
AFFAIRS, AMERICAN CIVIL LIBERTIES UNION, AMERICANS FOR INDIAN
OPPORTUNITY, INDIAN LAW RESOURCE CENTER, INTER TRIBAL ASSOCIATION
OF ARIZONA, TRIBAL LAW AND POLICY INSTITUTE, UNITED SOUTH AND
EASTERN TRIBES SOVEREIGNTY PROTECTION FUND, AND FOURTEEN INDIAN
TRIBES IN SUPPORT OF TRIBAL MOTIONS FOR SUMMARY JUDGMENT was filed
with the Clerk of the Court through the CM/ECF system and on counsel of record who are
registered CM/ECF users.

                                                   s/ Michael R. Sklaire
                                                   Michael R. Sklaire




                                              24
       Case 1:16-cv-01534-JEB Document 439-2 Filed 08/23/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,                 )
                                            )
        Plaintiff,                          )
                                            )
                and                         )
                                            )
 CHEYENNE RIVER SIOUX TRIBE,                )
                                            )
        Intervenor-Plaintiff                )
                                            )       Case No. 1:16-cv-1534-JEB
                v.                          )
                                            )
 U.S. ARMY CORPS OF ENGINEERS,              )
                                            )
        Defendant-Cross-Defendant           )
                                            )
                and                         )
                                            )
 DAKOTA ACCESS, LLP,                        )
                                            )
        Intervenor-Defendant                )
        Cross-Claimant


PROPOSED ORDER GRANTING MOTION OF MOTION OF NATIONAL CONGRESS
 OF AMERICAN INDIANS, GREAT PLAINS TRIBAL CHAIRMAN’S ASSOCIATION,
 ASSOCIATION OF AMERICAN INDIAN AFFAIRS, AMERICAN CIVIL LIBERTIES
  UNION, AMERICANS FOR INDIAN OPPORTUNITY, INDIAN LAW RESOURCE
   CENTER, INTER TRIBAL ASSOCIATION OF ARIZONA, TRIBAL LAW AND
  POLICY INSTITUTE, UNITED SOUTH AND EASTERN TRIBES SOVEREIGNTY
  PROTECTION FUND, AND FOURTEEN INDIAN TRIBES FOR LEAVE TO FILE
   AMICI CURIAE BRIEF IN SUPPORT OF TRIBAL MOTIONS FOR SUMMARY
                             JUDGMENT


       THIS MATTER having come before the Court on the Motion for Leave to File Amici

Curiae Brief in Support of Tribal Motions for Summary Judgment, and this Court having reviewed

such motion and being fully advised;
           Case 1:16-cv-01534-JEB Document 439-2 Filed 08/23/19 Page 2 of 2



       IT IS ORDERED that the Motion for Leave to File Amici Curiae Brief in Support of Tribal

Motions for Summary Judgment is granted; and

       IT IS FURTHER ORDERED that the Clerk of Court shall file the submitted Brief of Amici

Curiae National Congress Of American Indians, Great Plains Tribal Chairman’s Association,

Association of American Indian Affairs, American Civil Liberties Union, Americans for Indian

Opportunity, Indian Law Resource Center, Inter Tribal Association of Arizona, Tribal Law and

Policy Institute, United South and Eastern Tribes Sovereignty Protection Fund, and Fourteen

Indian Tribes In Support Of Tribal Motions For Summary Judgment.

       .

       Dated this ___ day of ______________ 2019.



                                                  JAMES E. BOASBERG
                                                  United States District Judge
